BRADY, Justice:
The appellant was indicted at the March 1971 Term of the Circuit Court of LeFlore % County for the crime of uttering and publishing as true a forged check, knowing the same to be forged and with the intent to defraud one Mattie Evans. The material facts in this case are controverted by the appellant and his witnesses. These issues of fact were accurately presented to the jury under proper instructions. The jury resolved these issues of fact against the appellant and brought in a verdict of guilty and the trial court sentenced the appellant to a term of three years in the state penitentiary at Parchman, Mississippi.
This case does not present any new rule of law relating to the uttering of forgery nor are there any other issues which deserve to be treated. The gravamen of the appellant’s case is simply that the trial court erred in that its verdict is contrary to and is against the overwhelming weight of the evidence and, this being true, the lower court erred in denying appellant’s motion for a new trial.
We have read the record and briefs carefully in this case and are unable to. find any merit in the contentions urged by appellant in his brief here. We therefore affirm the judgment of the trial court.
Affirmed.
GILLESPIE, C.J., and JONES, IN-ZER and SUGG, JJ., concur.